Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2016148390 A1, hereinafter US equivalent US 20180033975 A1 is cited) in view of Choi et al (KR 2013106255 A).
Kim discloses organic electroluminescent devices that include a light emitting layer between an anode and a cathode [claim 1] used for a display system [0023] and the examples include a hole injection layer on the first electrode comprising N-([1,1'-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluorene-2-amine as well as another hole injection layer [0077]. The compound N-([1,1'-biphenyl]-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluorene-2-amine is the same as the arylamine compound H2-1 of claim 8, and so reads on the equation 11 of claim 1 and equation 12 of claim 6 [see Table 2, Device Example 1 of Applicant’s specification]. 
Kim, discussed above, does not disclose the claimed hole transport layer comprising an arylamine that is not HT2-1 or HT2-2. 
Choi discloses an OLED with two nodes and organic layers therebetween including a hole transport layer comprising a compound of the formula (1):


    PNG
    media_image1.png
    401
    451
    media_image1.png
    Greyscale

Which is co-continuous if not identical with presently claimed formula (11) [abstract, claim 1]. A specific example of Choi includes H4-27 as the hole transport layer compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Which reads on the presently claimed HT2-14 in claim 8 [p105]. Choi teaches that the hole transport layer compound provides improve light emitting efficiency, thermal resistance, color purity and lifetime [abstract]. 
	It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used one of the claimd arylamine compounds in the hole transporting layer of Kim because Choi discloses that the hole transport layer compound provides improve light emitting efficiency, thermal resistance, color purity and lifetime. Furthermore, it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
	
	
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2015093878 A1) in view of Choi et al (KR 2013106255 A).
Lee discloses an organic electroluminescent device having a anode and a cathode and an organic light emitting layer therebetween [claim 8] as well as a hole transport layer disposed on one of the electrodes [167]. Device Example No. 13 uses a host compound in the light emitting organic layer H-110 [283-284, Table 3] which has the structure 

    PNG
    media_image3.png
    183
    144
    media_image3.png
    Greyscale
[claim 6]
and reads on H-139 of claim 7. The device has two hole transporting layers which are made from compounds HT-1 and HT-3 having the structures

    PNG
    media_image4.png
    142
    114
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    141
    103
    media_image5.png
    Greyscale
[275-276]
which read on compounds HT2-1 and HT2-2 of claim 8, respectively. The device is used for a display system [171]. 
Lee, discussed above, does not disclose the claimed hole transport layer comprising an arylamine that is not HT2-1 or HT2-2. 
Choi discloses an OLED with two nodes and organic layers therebetween including a hole transport layer comprising a compound of the formula (1):


    PNG
    media_image1.png
    401
    451
    media_image1.png
    Greyscale

Which is co-continuous if not identical with presently claimed formula (11) [abstract, claim 1]. A specific example of Choi includes H4-27 as the hole transport layer compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Which reads on the presently claimed HT2-14 in claim 8 [p105]. Choi teaches that the hole transport layer compound provides improve light emitting efficiency, thermal resistance, color purity and lifetime [abstract]. 
	It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used one of the claimd arylamine compounds in the hole transporting layer of Lee because Choi discloses that the hole transport layer compound provides improve light emitting efficiency, thermal resistance, color purity and lifetime. Furthermore, it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.

Response to Arguments
Applicant’s arguments, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1-9 under Kim et al (WO 2016148390 A1, hereinafter US equivalent US 20180033975 A1 is cited) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al (KR 2013106255 A).

Applicant’s arguments, filed 05/25/2022, with respect to the rejection(s) of claim(s) 1-9 under Lee et al (WO 2015093878 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al (KR 2013106255 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766